This office action is in response to Applicants’ amendments/remarks received February 23, 2021.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-33, 38-40 are canceled.  Claims 34-37, 41-61 are under consideration.

Priority:  This application is a CON of U.S. Application 16546100, filed August 20, 2019, now U.S. Patent 10696720, which in turn is a CON of U.S. Application 16312901, filed December 21, 2018, which is a 371 of PCT/US2017/039133, filed June 23, 2017, which claims benefit of provisional application 62/354650, filed June 24, 2016.

Objections and Rejections
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-37, 41-61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for N-terminally truncated E. coli cells comprising said N-terminally truncated of PtNTT2 comprising SEQ ID NO: 4, that facilitate crossing of specific nucleosides through cell membranes and vesicles, does not reasonably provide enablement for methods of incorporating one or more natural nucleoside triphosphates into a nucleic molecule in all cells (claim 34), transporting one or more unnatural nucleoside triphosphates into all cells (claim 36), increasing production of a nucleic acid molecule containing one or more unnatural nucleotides in all cells (claims 41, 43), increasing retention of one or more unnatural base pairs in all cells (claim 45), and decreasing doubling time of any cell containing one or more unnatural nucleic acid molecules (claim 47).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The claims are directed to methods of incorporating or transporting unnatural nucleoside triphosphates into a cell comprising expressing nucleoside triphosphate transporter proteins (PtNTT2) from Phaeodactylum tricornutum in the cells.  The claims are broader than the enablement provided by the disclosure.
“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.”  In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976).  Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows:  (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; 
(A) The breadth of the claims:  Claims 34, 36, 41, 43, 45-47, 57 are methods of incorporating or transporting unnatural nucleoside triphosphates into a cell, comprising expressing in the cell a nucleoside triphosphate transporter protein (PtNTT2) from Phaeodactylum tricornutum in the cell.  While the claims have been amended to recite that the nucleoside triphosphate transporter has an amino acid sequence with 90% identity to SEQ ID NO: 4, 95% identity to SEQ ID NO: 6, or 97% identity to SEQ ID NO: 8, it still recites alternatively, a PtNTT2 nucleoside triphosphate transporter defined through its activity only and does not require any particular structure, which can comprise any number of modifications at any location, in addition to the deletion of about 5 to 66 amino acids from the N-terminus.  Further, the claims do not appear to be enabled for methods of incorporating or transporting all unnatural nucleoside triphosphates into all types of cells.
Claims 35, 37, 42, 44 are dependent on the above claims and recite that the one or more unnatural nucleoside triphosphates comprise a specific base.  However, the claims still recite any cell or microorganism engineered to comprise a PtNTT2 nucleoside triphosphate transporter, wherein the PtNTT2 nucleoside triphosphate transporter may or may not be expressed at functional levels to incorporate or transport the unnatural nucleoside triphosphates into all types of cell.
Claims 48-56, 58-60, 61 are dependent on claim 34 and recite structural features of the specific PtNTT2 that is expressed in the cell.  However, the claims still recite any cell or 
The nature and breadth of the claimed invention encompasses incorporating or transporting any unnatural nucleoside triphosphate into any cell engineered to express said PtNTT2.  Therefore, for the instant claimed invention, it would require an undue burden of experimentation for a skilled artisan to determine exactly which cell type will successfully express which PtNTT2 variant and with which plasmid and would be functionally compatible with biological pathway enzymes and proteins already present in any cell or microorganism that is to be engineered, and will be expressed at functionally levels to transport which unnatural nucleoside triphosphate into the cell and/or will increase production of which unnatural nucleoside.
(B) The nature of the invention:  The nature of the invention is engineering novel nucleoside triphosphate transporter proteins to facilitate crossing of nucleosides through cell membranes and vesicles.
(C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art:  According to MPEP 2164.03, “…what is known in the art provides evidence as to the question of predictability.”  Regarding the scope of proteins and/or the nucleic acid molecules encoding the proteins, it is noted that the amino acid sequence of a polypeptide determines said polypeptide’s structural and functional properties.  Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant e.g., multiple substitutions.  See, e.g., MPEP 2144.08.II.A.4.(c), which states, “[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein.” Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)).  The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain.  Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position.  For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990).”
The nature of the invention is such that nucleic acid molecules encoding many different polypeptides that are substantially similar to PtNTT may or may not retain biological activity, or be expressed, in any cell type to facilitate crossing of nucleosides or nucleoside triphosphates through cell membranes and vesicles.  The state of the prior art is that even proteins that are highly similar to the wild-type protein are at times not fully active.  The relative level of skill in this art is very high.  Further, given that the genus of any plasmid and/or the genus of any cell including any prokaryotes, eukaryotes, extremophiles, etc. engineered to express PtNTT2, where 
“[I]f one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art.”  See MPEP § 2164.03.
(F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure:  The specification discloses three representative species of the respective genus of nucleoside triphosphate transporter proteins from Phaeodactylum tricornutum comprising a deletion.  The specification teaches deletion of amino acid residues of E. coli cells expressing the claimed variant PtNTT2 nucleoside triphosphate transporter(s), there was variability in the level of the unnatural nucleoside triphosphates dNaM-dTPT3 and dNaM-d5SICS transported into the cell and a wide range of unnatural nucleoside triphosphate retention was observed, depending on the strain of E. coli cells (application publication at least paragraphs 0204-0208).  The specification does not disclose a correlation between the sequences of PtNTTs and having nucleoside transporting activity to transport any unnatural nucleoside triphosphate.  It was further even disclosed that expression of PtNTT2(66-575) in E. coli had different effects.  PtNTT2(66-575) in E. coli C41(DE3) resulted in lower toxicity relative to the full length PtNTT2, but reduced uptake of [alpha-32P]-dATP, possibly due to reduce expression; expression of PtNTT2 in E. coli BL21(DE3) resulted in increased levels of [alpha-32P]-dATP uptake with little increased toxicity, but the strain was toxic due to higher level of T7 RNAP (application publication paragraph 0204-0205).  The specification does not disclose any other cells engineered to comprise a PtNTT2 and does not disclose a correlation between the sequence(s) of PtNTTs and having nucleoside transporting activity to transport any unnatural nucleoside triphosphate.
Since there is unpredictability in performance of certain species or subcombinations other than specific variations, the skilled artisan is unable to recognize possession of all cells comprising a variant PtNTT2 and able to transport or incorporate any and/or all unnatural nucleoside triphosphates into the cell and increase production of any unnatural nucleic acid 
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, and the high degree of unpredictability as evidenced by the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention.  Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Reply:  In view of Applicants’ amendments/remarks, the claims remain unpatentable under 35 U.S.C. 112(a), scope of enablement, for the reasons noted above.  The claims do not appear to be enabled for methods of incorporating or transporting all unnatural nucleoside triphosphates into all types of cells.

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 34-37, 41-47, 48-61 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10696720 (‘720).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘720 patent claims are drawn to methods of incorporating one or more unnatural nucleoside triphosphates into a nucleic acid molecule in a cell comprising expressing in the cell a PtNTT2 (SEQ ID NO: 4, 6, 8) comprising a deletion.

Reply:  Applicants’ remarks regarding the nonstatutory double patenting over the ‘720 patent claims are acknowledged.  However, the nonstatutory double patenting is maintained for the reasons noted above.

Claims 34-37, 41-47, 48-61 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of copending Application No. 16591422 (‘422) (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the ‘422 application claim are drawn to methods of incorporating one or more unnatural nucleoside triphosphates into a nucleic acid molecule in a cell comprising expressing in the cell a PtNTT2.  Claim 17 of the ‘422 application recites the nucleoside triphosphate transporter comprises an amino acid sequence that is at least 85% identical to SEQ ID NO: 1 (where it is disclosed in the specification of the ‘422 application that SEQ ID NO: 1 is PtNTT2).  It is disclosed in Table 1 of the instant specification that SEQ ID NO: 4, 6, and 8 are variants of PtNTT2 (SEQ ID NO: 1).  Therefore, the nucleoside triphosphate transporters recited in the ‘422 application claim would reasonably comprise the variant PtNTT2 nucleoside triphosphate transporters of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Reply:  Applicants’ remarks regarding the provisional nonstatutory double patenting rejection over the ‘422 application have been considered but they are not persuasive.  As noted above, the nucleoside triphosphate transporters recited in the ‘422 application claim would 

No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marsha Tsay whose telephone number is (571)272-2938.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Marsha Tsay/Patent Examiner, Art Unit 1656